DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1-9 and 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10th 2020.
3.	Applicant’s election without traverse of claim 10-22 in the reply filed on November 10th 2020 is acknowledged.
Information Disclosure Statement
4. 	The information disclosure statements (IDS) submitted on December 6th 2019, June 2nd 2020, September 17th 2020 and October 28th 2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 15-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (US 2015/0224731) in view of Toro (Us 10,286,621) and Nagao et al. (US 8,999,108; “Nagao”).
Regarding claim 10, Ponti discloses a packaging machine (10) used to convert generally rigid sheet material (2) into packaging templates (para. [0005]) for assembly into boxes or other packaging (Fig. 16), the packaging machine (10) comprising:
a separation system (121, 122, 123) that separates the sheet material (2) into lengths (in the instant case, the lengths are interpreted to be the distinguishing portions/flaps created by separating a portion of the web from one another. This is done through removal of a portion) for use in creating the packaging templates (Fig. 18), the separation system (121, 122, 123) comprising:
a first knife (121; Fig. 18) with a mounted end, a free end, and a first knife edge extending at least partially therebetween (in the horizontal direction); and
a second knife (122) with a mounted end, a free end, and a second knife edge extending at least partially therebetween (in the horizontal direction); and
the free ends of the first and second knives being positioned adjacent to one another such that both of the free ends can pass through the sheet material when the first and second knives are moved to the activated positions, and the mounted ends of the first and second knives being positioned on opposing sides of the sheet material.

However, Toro teaches a cutting table (7a) having a cutting edge (col. 5 ll. 9-20; Fig. 2).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified packaging machine of Ponti by having provided the cutting table, as taught by Toro, in order to provide a support surface to execute a proper cut of the sheet.
Ponti in view of Toro fail to disclose the first knife edge being angled relative to the cutting edge of the cutting table to create a single and moving contact point between the first knife edge and the cutting edge of the cutting table when the first knife is moved between a non-activated position to an activated position; and the second knife edge being angled relative to the cutting edge of the cutting table to create a single and moving contact point between the second knife edge and the cutting edge of the cutting table when the second knife is moved between a non-activated position to an activated position,
However, Nagao teaches a knife edge (51d) being angled relative to the cutting edge (Fig. 12) to create a single and moving contact point between the knife edge and the cutting edge of the cutting table when the first knife is moved between a non-activated position to an activated position
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the first knife, the second knife and the cutting edge of Ponti in view of Toro by having provided the angled knife edge, as taught by Nagao, in order to provide a force directly on the area of the sheet being cut, thus making the cut more accurate and preventing damage.
Regarding claim 11, Ponti discloses the packaging machine.
Ponti fails to disclose wherein the cutting edge of the cutting table lies within a plane.
However, Toro discloses wherein the cutting edge of the cutting table (7a; col. 5 ll. 9-19) lies within a plane (Fig. 2).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified packaging machine of Ponti by having provided the cutting edge, as taught by Toro, in order to provide a support surface to execute a proper cut of the sheet.
Regarding claim 15, Ponti in view of Toro discloses the first knife (121) is mounted and has a free end, and the second knife (122) is mounted and has a free end (Fig. 18), and the cutting table.
Ponti in view of Toro fails to disclose the first knife tapers from the mounted end toward the free end, such that the first knife edge is angled relative to the cutting edge of the cutting table; and the second knife tapers from the mounted end toward the free end, such that the second knife edge is angled relative to the cutting edge of the cutting table.
However, Nagao teaches the knife (50) tapers from the mounted end toward the free end (Fig. 12), such that the knife edge is angled relative to the cutting edge.
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified packaging first knife and the second knife of Ponti in view of Toro by having provided the tapered knife edges, as 
Regarding claim 16, Ponti in view of Toro disclose the first knife (121) and the second knife (122) having first and second knife edges, and non-cutting surfaces opposite said respective edges.
Ponti in view of Toro fail to disclose the first knife edge having a first end adjacent to the mounted end of the first knife and a second end adjacent to the free end of the first knife, the second end being disposed closer to the non-cutting surface than the first end; and the second knife edge having a first end adjacent to the mounted end of the second knife and a second end adjacent to the free end of the second knife, the second end being disposed closer to the noncutting surface than the first end.
However, Nagao teaches the knife (50) has a non-cutting surface (the top of the knife) opposite the knife edge (51d), and the knife edge (51d) having a first end adjacent to the mounted end (Fig. 12; the left hand side of the knife is mounted on the base) of the knife (50) and a second end adjacent to the free end of the knife (50; Fig. 12), the second end being disposed closer to the noncutting surface than the first end.
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified packaging first knife and the second knife of Ponti in view of Toro by having provided the tapering non-cutting surface and knife edges, as taught by Nagao, in order to provide a force directly on the area of the sheet being cut, thus making the cut more accurate and preventing damage.
Regarding claim 17, Ponti in view of Toro disclose the first knife (121) having a first knife edge (Fig. 18), the second knife (122) having a second knife edge (Fig. 18), the first knife (121) and the second knife (122) moving between the non-activated and activated positions (para. [0087]).
Ponti in view of Toro fail to disclose the contact point between the first knife edge and the cutting edge of the cutting table moves across the cutting edge as the first knife is moved between the non-activated and activated positions; and the contact point between the second knife edge and the cutting edge of the cutting table moves across the cutting edge as the second knife is moved between the non-activated and activated positions.
However, Nagao teaches the contact point between the knife edge (51d) and the cutting edge moves across the cutting edge as the knife (50; Fig. 12).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified packaging first knife and the second knife of Ponti in view of Toro by having provided the moving contact point, as taught by Nagao, in order to prevent tearing during the cutting process.
Regarding claim 18, Ponti in view of Toro disclose the first knife edge and the second knife edge (Fig. 18).
Ponti in view of Toro fail to disclose wherein, when the contact point between the first knife edge and the cutting edge moves across the cutting edge in a first direction, the contact point between the second knife edge and the cutting edge moves across the cutting edge in a second direction that is opposite to the first direction.
51d) and the cutting edge moves in one direction.
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified packaging first knife and the second knife of Ponti in view of Toro by having provided the moving contact point in opposing direction, as taught by Nagao, in order to prevent tearing during the cutting process.
Regarding claim 22, Ponti discloses the free ends of the first (121) and the second knives (122; Fig. 18).
7.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (US 2015/0224731) in view of Toro (Us 10,286,621) and Nagao et al. (US 8,999,108; “Nagao”) as applied to claim 10, and in further view of Goto (US 2010/0210439).
Regarding claim 19, Ponti in view of Toro and Nagao disclose the first knife (121) and the second knife (122) are configured to move between the non-activated and activated positions.
Ponti in view of Toro and Nagao fail to disclose the first knife is connected to a first actuator that is configured to move the first knife between the non-activated and activated positions; and the second knife is connected to a second actuator that is configured to move the second knife between the non-activated and activated positions.
However, Goto teaches a knife (371) is connected to an actuator (373; para. [0072]).

Regarding claim 20, Ponti in view of Toro and Nagao disclose simultaneously moving the first (121) and second knives (122) between the non-activated and activated positions (para. [0069]).
Ponti in view of Toro and Nagao fail to disclose the first and second actuators move the first and second knives between the non-activated and activated positions.
However, Goto teaches the actuator moved the knife (371; para. [0072]).
 It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified packaging synchronized first knife and second knife of Ponti in view of Toro and Nagao by having provided the actuator, as taught by Goto, in order to control the advancement and retraction of the blades in an efficient manner.
Allowable Subject Matter
8.	Claims 12, 13, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, Ponti in view of Toro disclose the mounted end of the first knife edge is disposed on a first side of a plane and the , and the cutting edge of the cutting table.

Regarding claim 13, Ponti is the most relevant prior art.
Pont fails to disclose a biasing member. 
It would not have been obvious to combine a biasing member with Ponti because biasing the knives against the edge of the sheet might risk the sheet tearing.
Regarding claim 21, Ponti is the most relevant prior art.
Ponti disclose the blades in sync (para. [0069]).
It would not be obvious to replace the synced blades of Ponti with an independent operation. This would destroy the Ponti reference.
Regarding claim 22, Ponti is the most relevant prior art.
Ponti fails to disclose the free ends of the first and second knives are spaced apart by less than 1, 0.75, 0.5, 0.25 or 0.1 inches. Spacing the knives at these values would make the box thickness the aforementioned sizes, and structurally unsound.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731